 450307 NLRB No. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2April 1, 1988, is the date after which, the Respondent asserts,outside eggs no longer were processed at Edwards. The Union was
certified on April 7, 1988. Throughout this decision, we refer to the
critical date as April 1, 1988.3The unit consists of all production and maintenance employeesemployed at the Respondent's Edwards, Mississippi egg packing
plant, excluding all guards, office clerical employees, buyers, sales-
men, quality control employees, professional employees, confidential
employees, and supervisors as defined in the Act.4In February 1988, the Employer argued in a representation pro-ceeding that the Board lacked jurisdiction because the employees in
question were exempt from the Act as agricultural laborers. Finding
that the Employer had failed to prove its assertion that it would
cease processing eggs from outside producers after April 1, 1988,
the Regional Director for Region 15 rejected the exemption argu-
ment and directed an election. The Board denied review.Cal-Maine Farms, Inc. and United Food and Com-mercial Workers International Union, Local
1529, AFL±CIO±CLC. Case 15±CA±10588April 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn August 16, 1989, Administrative Law JudgeHoward I. Grossman issued the attached decision.
Thereafter the Respondent filed exceptions and a sup-
porting brief and the General Counsel filed an answer-
ing brief.On February 22, 1991, Administrative Law JudgeGrossman issued the attached supplemental decision.
The Respondent filed exceptions and a supporting
brief. The General Counsel filed a brief in opposition
to the Respondent's exceptions.The Board has considered the judge's decisions andthe record in light of the exceptions and briefs and has
decided to affirm the judge's rulings, findings,1andconclusions and to adopt the recommended Order.I. BACKGROUNDThe Respondent's Edwards, Mississippi facility in-cludes an egg laying and processing operation. This
operation consists of an older group of laying houses
and a separate packing plant, collectively called the
``Old Farm,'' and a ``New Complex'' that became
operational in about July 1989, comprising automated
laying houses and its own processing plant. It is undis-
puted that, for years before April 1, 1988,2the Re-spondent processed eggs produced from several other
suppliers as well as those laid at the Edwards farm.
The other sources included farmers in Mendenhall,
Mississippi, who were under contract to Cal-Maine.The unit employees work in the packing plant,cleaning, sorting, and otherwise preparing chicken eggs
for sale. Eggs are packed 30 dozen to a case, and 15
cases to a dolly. The small trucks used to transport Ed-
wards-laid eggs around the complex can carry eight
dollies. The parties agree that, prior to April 1, 1988,
shipments of eggs received from outside sources often
arrived aboard 18-wheel tractor-trailers, which can
carry loads far greater than 8 dollies. Until the newcomplex was built, tractor-trailers could be unloadedonly at the trailer high-loading dock at the packing
plant.The Union filed a petition to represent the unit em-ployees3in November 1987.4An election took placein March 1988. The tally was 60 votes for, and 4
against, the Union. The Union was certified as the ex-
clusive bargaining representative of the unit employees
on April 7, 1988.In May 1988, the Union filed a charge stating thatthe Employer had failed to recognize or bargain with
the Union. A complaint issued in June 1988. Both the
Respondent and the General Counsel filed Motions for
Summary Judgment, which the Board denied. The
Board remanded the matter for a hearing.At the time of that hearing in May 1989, the rulegoverning the exemption of agricultural workers had
been set forth by the Board in DeCoster Egg Farms,223 NLRB 884 (1976). The so-called ``single-egg
test'' of DeCoster ``limit[ed] the exemption to thoseprocessors who deal exclusively with their owngoods.'' 223 NLRB at 88 (emphasis added). In light
of DeCoster, the administrative law judge defined theissue for adjudication at the May 1989 hearing as
``whether Respondent's employees at the Edwards egg
packing plant processed only eggs produced at that fa-
cility after April 1, 1988, or also processed eggs pro-
duced elsewhere.'' In his original decision, the judge
decided that the Respondent had failed to show the
necessary exclusivity of origin. As noted, the Respond-
ent has excepted to that decision.While the Respondent's exceptions to the judge'sdecision were pending, the Board issued its decision in
Camsco Produce Co., 297 NLRB 905 (1990), whichoverruled DeCoster to the extent it was inconsistentwith the formulation of the rule announced in Camsco.The Board subsequently remanded the case to the
judge to consider the impact of the new rule in
Camsco on the result in this case. Camsco held thatthe agricultural exemption would be based on whether
the employees in question regularly handle the prod-ucts of outside producers. Thus the ``single egg test''
of DeCoster was replaced by the Camsco ``regularity''standard. The party seeking exemption from the ActÐ
here, the RespondentÐhas the burden to establish that
outside produce is not regularly handled by the em- 451CAL-MAINE FARMS5The General Counsel and the Union opposed reopening therecord and chose not to present evidence at the supplemental hear-
ing.6Turner had been available to testify at the original hearing, butthe Respondent did not call him. The General Counsel and the
Union objected to his testimony at the supplemental hearing on the
grounds that it was previously available information.ployees seeking representation. Camsco, 297 NLRB905, supra.The judge issued his supplemental decision after a1-day supplemental hearing in October 1990 at which
only the Respondent presented evidence. In that deci-
sion, the judge reaffirmed the conclusions of law and
recommended Order set forth in his original decision.II. DISCUSSIONThe Respondent sought the supplemental hearing onthe grounds that it had evidence to present concerning
the effect of the Camsco decision on the Board's juris-diction in this case.5In his original decision, the judgefound that the Respondent failed to show that unit em-
ployees handled and processed only eggs laid on the
Edwards farm. The sole issue on remand was whether
the receipt of outside eggs was regular, within the
meaning of Camsco. Thus, in these circumstances, theRespondent had the burden to show by a preponder-
ance of the evidence that after April 1, 1988, it nolonger regularly received outside eggs at Edwards.We agree with the judge's finding that ``a review ofthe evidence at both hearings shows that Respondent
has not established by a preponderance of the evidence
that, since April 1, 1988, it has not received outside
eggs at its Edwards, Mississippi processing plant on a
regular basis, or, indeed, that it is not doing so at the
present time.'' In so finding, we rely in particular on
the following record evidence.A. Evidence of Outside DeliveriesCredited testimony by three of the General Coun-sel's witnesses supported the judge's original finding
that outside eggs were received after the date the Re-
spondent said such shipments ceased. Specifically, em-
ployees Daisy Bishop and Virginia Foster testified that
they saw dollies and dolly-stickers from other locations
arrive at the packing plant in December 1988, and Jan-
uary and March 1989. In addition, employee Larry
Bishop testified that he saw at least one tractor-trailer
arrive with a shipment of unprocessed outside eggs at
the packing plant, also in early 1989.B. Robert Turner's TestimonyThe Respondent's shipping and receiving supervisorat the Old Farm laying houses, Robert Turner, testified
at the supplemental hearing.6Turner denied that out-side eggs had been received at Edwards after April 1,
1988. The judge noted, however, that Turner also stat-ed that the packing plant received outside eggs untilaround the time that a certain record-keeping change
was made, in November 1988.In addition, when asked whether processing plantemployees remove stickers denoting the point of origin
from egg dollies, Turner replied: ``I don't have a lot
of time to go pulling stickers off of 28 dollies or eight
dollies or whatever is on the load. If it is an outside
load, you would have at least 43 or 45 dollies on
there.'' Loads of 43 or 45 dollies necessarily would be
from the outside, delivered on 18-wheel trailer-trucks.C. Mendenhall RecordsAt the first hearing, the Respondent introduced theMendenhall facility's shipping log, dated through De-
cember 31, 1988, purporting to show no shipments to
Edwards after March 31, 1988. In addition, the Re-
spondent introduced partial receiving logs for Edwards.
The latter, however, did not record the Mendenhall re-
ceipts. A Respondent witness, Packing Plant Manager
James King, stated that he could not recall how
Mendenhall receipts were recorded, but speculated that
they were listed in a separate ``outside'' log, which
was not offered.After the judge noted in the first decision that therecords introduced were incomplete and therefore unre-
liable, the Respondent at the second hearing introduced
one page, dated April 1, 1988, purporting to be part
of the ``outside log.'' The document did not contain a
reference to egg receipts from outside sources. We
agree with the judge that the proffer of the record from
only one date does not inspire confidence that the
records submitted in this proceeding are reliable evi-
dence that all outside deliveries ceased on April 1,
1988.We further note that, although the Respondent hadlongstanding relationships with outside suppliers of
eggs prior to April 1988, it introduced no evidence,
such as correspondence, notifying these suppliers of its
plan to discontinue doing business with them as of
April 1, 1988.D. Truck Drivers from MendenhallThe Respondent presented a witness who stated hewas a truck foreman at a Mendenhall, Mississippi ship-
ping and receiving office. He denied that eggs from
Mendenhall were delivered to Edwards after April 1,
1988. The judge did not credit his denial, however,
finding him to be an evasive and unreliable witness.
Further, the judge noted that, although the Mendenhall
truck foreman was one of six or seven drivers who
could have made such deliveries, the Respondent
called none of the others to testify. 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1988 unless otherwise specified.E. The Respondent's Correlation BetweenProduction Records and ``Run Sheets''The Respondent introduced, over the General Coun-sel's objection, an analytical document purporting to
correlate egg receiving log entries with ``run sheets,''
weekly records that track opening inventory, produc-
tion (eggs laid), and dozens processed. By this docu-
ment, the Respondent sought to show that hens on the
Old Farm laid enough eggs to account for the proc-
essing totals at the packing plant.The judge found, however, that the analysis revealedsignificant discrepancies, both overages and shortages,
as it tracked each week's beginning inventory, produc-
tion, and processing totals. For example, one week's
figures revealed 62,985 dozen eggs more in the begin-
ning inventory than should have remained after the
previous week's production less the total processed.
The judge found that these discrepancies, unexplained
in the record,7``create further doubts that [the Re-spondent's] documentary evidence accurately reflects
egg receipts at the Edwards farm.''F. Conversation Between Supervisor Myers andEmployees Bishop and FosterThe judge also credited Daisy Bishop and VirginiaFoster's testimony that their supervisor told them in
December 1988 that ``[the Respondent] already bought
some eggs and [was] going to buy more.''III. CONCLUSIONIn sum, we agree with the judge that the Respondentfailed to carry its burden of showing that the unit em-
ployees did not regularly handle the eggs of outside
producers after the certification date, April 7, 1988,
and that therefore the employees were not exempt from
coverage by the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge in
his original Decision, dated August 16, 1989, and or-
ders that the Respondent, Cal-Maine Farms, Inc., its
officers, agents, successors, and assigns, shall take the
action set forth in the Order.MEMBEROVIATT, dissenting.I would remand this case to the judge to determine,after further hearing, the extent to which the Respond-
ent regularly processed eggs produced by others. See
my dissent in Camsco Produce Co., 297 NLRB 905(1990).my dissent in Camsco Produce Co., 297 NLRB 905(1990).Charlotte N. White, Esq., for the General Counsel.Kenneth E. Milam, Esq. and R. Penser Crutcher Jr., Esq.(Miller, Milam & Moeller), of Jackson, Misssissippi, forthe Respondent.Roger K. Doolittle, Esq., of Jackson, Mississippi, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Thecharge was filed on May 9, 1988,1by United Food andCommercial Workers International Union, Local 529, AFL±
CIO±CLC (the Union or the Petitioner), an amended charge
on May 6, and a second amended charge on June 7. Com-
plaint issued on June 10, and alleges that Cal-Maine Farms,
Inc. (Respondent, or the Employer) refused to bargain with
the Union on and after April 25, 1988, in violation of Sec-
tion 8(a)(1) and (5) of the National Labor Relations Act (the
Act).A hearing was held before me on these matters on May30 and 31, 1989, in Jackson, Mississippi. On the entire
record, including briefs filed by the General Counsel, Re-
spondent, and the Union, and on my observation of the de-
meanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Delaware corporation with offices and afacility located in Edwards, Mississippi, where it is engaged
in the production of row crops, cattle, hogs, and eggs. During
the 12-month period preceding issuance of the complaint, a
representative period, Respondent sold and shipped products
valued in excess of $50,000 directly to customers located
outside the State of Mississippi. Respondent is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act. The pleadings establish that the
Union is a labor organization within the meaning of Section
2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Summary of Former ProceedingsOn November 9, 1987, the Union filed a petition in Case15±RC±7347, seeking representation of the Employer's pro-
duction and maintenance employees at its Edwards, Mis-
sissippi egg packing plant. After a hearing at which the Peti-
tioner and the Employer presented evidence, the Regional
Director for Region 15, on February 7, 1988, issued a Deci-
sion and Direction of Election, wherein he rejected the Em-
ployer's contention that its egg packing employees were agri-
cultural laborers and thus exempt from the provisions of the 453CAL-MAINE FARMS2Member Cracraft dissenting, would have granted Respondent'sMotion for Summary Judgment.3Testimony of James King, Respondent's supervisor of its Ed-wards processing plant, also designated as the packing plant.Act. The Regional Director concluded that the exemptionwas not applicable because a substantial number of the eggswere obtained from contract farmers and other sources. In
addition, the Regional Director concluded, the Employer had
not established, as it contended, that it would completely dis-
continue the procurement of eggs from these sources by
April 1988.The Employer filed a request for review on March 1,which was denied by the Board on March 14. An election
conducted by the Board was held on March 30. Of approxi-
mately 75 eligible voters, 60 cast ballots in favor of the
Union, while 4 opposed it. On April 5, the Employer filed
with the Regional Director a motion for reconsideration with
attached asserted evidence that no eggs had been processed
at the Edwards facility since April 1 that had not been pro-
duced at that facility. On April 7, the Regional Director
issued a certification of representative stating that the Peti-
tioner was the representative of the Employer's production
and maintenance employees at its Edwards, Mississippi egg
packing plant.The unfair labor practice complaint issued on June 10, asindicated. On July 6, the Respondent filed a Motion for Sum-
mary Judgment with the Board. On July 15, the Board issued
an order transferring the proceeding to the Board and a No-
tice to Show Cause why the motion should not be granted.
On July 25, the Union filed a motion to strike affidavits at-
tached to the Respondent's motion, or, in the alternative, a
motion to dismiss the Respondent's Motion for Summary
Judgment. On August 1, the General Counsel filed a Cross-
Motion for Summary Judgment, and Respondent file a re-
sponse.On February 8, 1989, a panel majority of the Board issuedan order denying motions, and remanded the matter to the
Regional Director for a hearing. The Board concluded that
the Respondent raised an issue of statutory jurisdiction based
on evidence which became available after the representation
hearing, and that this issue required consideration of record
evidence.2B. Summary of the Evidence1. The Edwards facilityThe pleadings establish that the Union, following its cer-tification in April 1988, requested recognition and bar-
gaining, and that the Respondent refused to comply. The sole
issue is whether Respondent's employees were exempt from
the provisions of the Act as agricultural laborers. Because of
decisional interpretation of the statutory exemption which is
discussed hereinafter, the matter comes down to whether Re-
spondent's employees at the Edwards egg packing plant
processed only eggs produced at that facility after April 1,
1988, or also processed eggs produced elsewhere.At the time of the hearing, the Edwards facility was afarm of about 4000 acres. Respondent had row crops, a beef
cattle operation, a feed lot, pullet facilities where it brought
in chicks and raised them, and laying houses where mature
chickens laid eggs. It also had a processing plant where, ac-
cording to Plant Manager James King, eggs were cleaned,
sized, packaged, and shipped in cartons to supermarkets andother customers. For many years, Respondent's chickens hadbeen laying eggs at a location within the facility called the
Old Farm. At the time of the hearing, Respondent was en-
gaged in the construction of an automated New Complex
which would greatly increase production. The processing
plant was separate from both the Old Farm the New Com-
plex.32. Other facilities of RespondentRespondent owns a facility at Mendenhall, Mississippi,near the Edwards facility, which also produces eggs. How-
ever, it utilizes eggs from other farmers under contract with
Respondent, unlike the Edwards facility. At least prior to
April 1, 1988, some Mendenhall eggs were shipped to the
Edwards facility for processing.Respondent also owns a facility in Jackson, Mississippi,variously called an ``egg products plant,'' or a ``breaking
plant.'' At this plant the eggs are ``broken,'' and products
such as frozen and powdered eggs are produced. The Jackson
plant also handles eggs which have been determined to be
substandard in accordance with Department of Agriculture
regulations.In addition, the Company owns processing plants at Hope,Arkansas; Walker, Louisiana; Gonzalez, Texas; and has a fa-
cility at Bethune, South Carolina. The General Counsel sub-
mitted evidence which, it is contended, establish the move-
ment of eggs from some of these locations to the Edwards
processing plant after April 1, 1988, while Respondent as-
serts that it only used eggs from the Edwards facility after
that date.3. Production at the Edwards facility before andafterApril 1, 1988
Processing Plant Manager King testified that, prior toApril 1, Respondent's Edwards processing plant processed
5000 to 6000 cases of eggs daily. Of this number, 2600 to
2700 cases were received from Respondent's laying facilities
at the Old Farm, located on the same premises. The rest of
the eggs were received from Mendenhall or were purchased
from other sources. Although egg laying was contemplated
for the New Complex, none was produced therein until Janu-
ary 1989, according to King.Subsequent to April 1, the Edwards processing plant proc-essed about 3100 cases daily, while the Old Farm continued
to produce about 2600±2700 cases. King explained that the
processing figures were greater than the production figures
because the processing plant worked 5 days a week, while
``the chickens lay eggs 7 days per week.'' As indicated,
King maintained that no eggs were received from the New
Complex until January 1989, and that none was received
from outside sources after April 1, 1988.Respondent shipped some of its Old Farm eggs to its loca-tions in Walker, Louisiana, and Gonzalez, Texas, according
to King. The reason, he stated, was that these plants did not
have enough business to keep operating at full capacity. Be-
cause of these shipments and the asserted absence of any off-
site eggs after April 1, production declined, and King agreed
that there were mornings when the processing plant could
not start on time because of a shortage of eggs. 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4R. Exh. 1.5R. Exh. 2.6This sticker bears the legend: ``Restricted EggsÐfor processingonly in an official U.S.D.A. Egg Products Plant. Town Creek Plant.
Cal-Maine Farms. Route 2 Box 16, Hope, Arkansas 71801.'' G.C.
Exh. 5.7Foster was discharged at the end of the last week before thehearing, i.e., on May 26.8Supra, fn. 6. G.C. Exh. 5.9R. Exh. 8.10Id.11Myers testified that he was a processing plant foreman, and thathis duties were to see that the orders were filled and that the plantwas run properly. I conclude that he was a supervisor within the
meaning of the Act.4. The Edwards egg-receiving logs and theMendenhall's shipping logsRespondent produced documents logging in eggs receivedat the Edwards processing plant.4The logs have seven col-umns, and record the date received and source of the eggs.
Some columns purport to identify the laying rows. The sec-
ond column in those logs through November 7 is entitled
``Shipping Memo #.'' The entry in some of these columns
is ``Cal-Maine,'' and in others ``Edwards.'' Processing Plant
Manager King denied that ``Cal-Maine'' referred to eggs
shipped to the plant from other of Respondent's facilities. He
explained the difference between the ``Cal-Maine'' and ``Ed-
wards'' listings on the ground that a different individual was
making the entries in the logs. King could not recall how
Mendenhall eggs were categorized prior to April 1, but con-
tended that they were listed in a separate log.Beginning on November 8 and continuing thereafter, theheading of the second column in the log was changed from
``Shipping Memo #'' to ``Edwards.'' All entries in this col-
umn after that date are ditto marks.The Mendenhall's shipping logs record shipments fromthat farm to the Edwards facility and other of Respondent's
facilities prior to April 1, but none to the Edwards on or
after that date.55. Dollies and identifying stickersThe eggs are transported from Respondent's various layinghouses to its processing plants in cases which are loaded
onto dollies. There are normally 30 dozen eggs to a case, and
15 cases on a dolly. The dollies used at different locations
are not the same. For example, Plant Manager King testified,
the Hope, Arkansas facility uses a different type of dolly
with a latch. In addition, each dolly has a sticker on it which
identifies the plant at which it is used.Daisy Bishop, an employee for many years and a packerat Respondent's Edwards processing plant, testified that in
late 1988 and early 1989, she saw dollies which were dif-ferent from the normal dollies used at the Edwards facility.
They were a ``little more complicated.'' Bishop first saw 20
to 30 such dollies in December 1988. She also saw some in
January, and 20 to 40 in March, ``just before Easter.'' The
doilies were loaded with eggs, according to Bishop, and the
ones in March had ``Hope, Arkansas'' stickers on them.The witness examined a dolly sticker which ProcessingPlant Manager King had previously identified as a Hope, Ar-
kansas sticker covering shipment of substandard eggs from
Hope to Respondent's breaking plant at Jackson, Mis-
sissippi.6Bishop testified that the stickers she saw were un-like this one, and merely said, ``Hope, Arkansas'' on them.
The stickers used on the Edwards dollies are smaller and re-
quire that something be written on them, unlike the stickers
Bishop saw in early 1989.On cross-examination, Respondent questioned Bishop'sability to see the incoming dollies from her worksite. She
testified that she was ``facing them all the time.'' Plant Man-ager King contended that Bishop could not get a good viewof the incoming dollies from her worksite, but agreed that
her job did not require her to stay in the same location, and
that she could see the incoming dollies by walking to the
side. I find that Bishop could in fact see that which she de-
scribed, and I credit her testimony.Virginia Foster had been a longtime employee of the Com-pany.7She testified that she saw ``egg dollies'' with variousstickers on them coming into the plant the week before the
hearing in this matter. Some dollies had stickers indicating
that they were from Hope, Arkansas, while others came from
locations in Texas. ``The young man was bringing them in
where we could load them on the machine.'' Foster testified
that she was about 2 feet from the unloading, and that the
stickers were affixed to the dollies with wire. She had seen
10 to 15 such dollies within the preceding 6 months. On
cross-examination by Respondent, Foster was shown a Hope,
Arkansas sticker for substandard eggs,8and was askedwhether this was the ``type'' of sticker she had seen. The
witness answered affirmatively, but did not know the mean-
ing of the legend on the sticker. She agreed that she had seen
dollies with various stickers on them. I credit Foster.Plant Manager King agreed that the Edwards facility hadpurchased offsite eggs prior to April 1, but denied that there
had been any receipt of such eggs since that date. With re-
spect to dollies, King testified that those from various of Re-
spondent's plants had become intermingled with dollies at
other plants. King also affirmed that dollies contain ``old
stickers'' when they go from one plant to another. Although
King has a designated employee whose duty is to tear off old
stickers, this employee sometimes fails to follow instructions.
To buttress his testimony about old stickers, King identified
six stickers dated from April 3, 1989, through May 4, 1989,9which he had torn off dollies in the Edwards cooler on the
morning of his testimony (May 3, 1989). King contended
that these must have been old stickers, because he never
keeps eggs in the cooler longer than 2 weeks. None of these
stickers has any location printed on it.10Daisy Bishop, oncross-examination concerning her testimony about dollies and
stickers in late 1988 and early 1989, testified that she ``never
saw a Hope, Arkansas dolly in the plant until after then.''6. Supervisor Myer's conversation with Daisy Bishopand Virginia Foster in December 1988Daisy Bishop testified that she had a conversation withProcessing Plant Foreman Williams C. Myers in December
1988.11The conversation took place in the lunchroom in thepresence of employees Virginia Foster and David McFarland.
Myers directed them to come in ``late'' the following morn-
ing, because he did not have ``any eggs to run.'' Bishop ad-
vised Myers ``to go buy some eggs to do the orders because
we are tired. It's almost Christmas.'' According to Bishop,
Myers replied, ``We've already bought some eggs and we're 455CAL-MAINE FARMS12The third employee, McFarland, was deceased at the time of thehearing, according to Bishop.13Bohemia, Inc., 266 NLRB 761, 764 fn. 13 (1983); SouthernPaint & Waterproofing Co., 230 NLRB 429, 431 fn. 11 (1977).14R. Br. 6±7.going to buy some more.'' Bishop testified that she was sur-prised at this statement and that the employees were``shocked,'' because they knew that the Company was not
supposed to be buying any eggs.Virginia Foster testified that she heard Myers tell Bishopin December 1988 to ``sit still'' and ``not punch inÐwe
don't have any eggs.'' Bishop replied, ``Well, you all ought
to buy some eggs,'' and Myers replied, ``We already are
buying eggs.''12Myers denied that any offsite eggs had been packed at theEdwards facility since April 1, and denied the statement at-
tributed to him by Bishop and Foster. He admitted that nei-
ther employee had ever done anything to cause doubt about
her honesty or truthfulness.Plant Manager King averred that Myers had no egg-buyingduties prior to April 1, when Respondent was buying eggs,
and Myers testified to the same effect. However, Myers ad-
mitted that he would have known if purchased eggs had
come onto the Edwards facility.Bishop and Foster were truthful individuals, a fact admit-ted by Myers, himself. Daisy Bishop was a current employee
at the time of her testimony. The Board has concluded in
similar circumstances that such testimony is entitled to con-
siderable weight since it is unlikely to be false when it is ad-
verse to an employee's pecuniary interest, such as preserva-
tion of a job.13I credit Bishop's and Foster's testimonies andfind that Supervisor Myers, in December 1988, told them
that Respondent had already bought some eggs and was
going to buy more. Further, based on Myers' admission, I
find that he would have known of such purchases if in fact
they had been made.7. Other evidence of delivery of eggs to theEdwardsfacility
Larry Bishop had worked at Respondent's Edwards facilityseveral times, the last time from January 1989 through mid-
March. He was assigned to the Old Farm in January and was
transferred to the New Complex in February. At the latter
site, Bishop maintained the automated equipment which op-
erates the laying houses.Bishop described the internal transportation of eggs fromone part of the Edwards facility to another. There is conflict-
ing evidence about this matter, which is relevant with respect
to the offsite egg issue. According to Bishop, eggs were
transported from the Old Farm to the processing plant in
``little bitty trucks with little old bob-tail trailers.'' Plant
Manager King corroborated this testimony. Further according
to Bishop, eggs were transported from the New Complex to
the processing plant in ``white farm trucks'' maintained at
the processing plant. These trucks would come down to the
New Complex, load eggs, and take them back to the process-
ing plant. According to Bishop, these trucks were not used
for hauling eggs on the road, and never left the Edwards fa-
cility. Plant Manager King, on the contrary, testified that
eggs were transported from the New Complex to the proc-
essing plant in ``18-wheelers,'' because the New Complex
dock was at ``trailer height.'' The 18-wheelers transportedeggs from the New Complex either to the processing plantor to other destinations outside the Edwards facility. Called
as a witness for the General Counsel, Plant Manager King
was asked whether there would ``ever be any occasion for
an eighteen wheeler to bring eggs down to the New Com-
plex'' from the processing plant. His answer was, ``No.''Bishop testified that he saw 18-wheel tractor-trailers ap-pear at the New Complex from time-to-time during his last
period of employment at the facility, in 1989. Some con-
tained dirty, unprocessed eggs on dollies which had stickers
labelled ``Hope, Arkansas,'' and another which Bishop be-
lieved to be ``Blue Hill,'' or ``Blue Ridge.'' Bishop testified
that some of these dollies with their eggs were off-loaded at
the New Complex dock, and placed in the New Complex
cooler for a short time. Bishop affirmed that he tore off some
of the stickers. He saw the tractor-trailers appear at the New
Complex dock several times a week over a 6-week period,
although not all of them had eggs.After apparently specifying several trailers with eggs,Bishop identified one particular truck as the one he saw with
the ``eggs on it.'' It was a red Mack tractor-trailer rig oper-
ated by a driver named Ford. This truck came to Edwards
facility every morning. Bishop believed that it came from
Mendenhall, but had no exact knowledge of its origin.Bishop was not an entirely satisfactory witness in that hismeaning was unclear at times, he appeared to contradict him-
self, and he required repeated questioning to elicit his mean-
ing, with these reservations, I conclude that Bishop affirmed
that he saw 18-wheel tractor-trailers at the New Complex
dock in early 1989, and that at least one of them unloaded
unprocessed eggs in dollies bearing ``Hope, Arkansas'' and
``Blue Hill'' or ``Blue Ridge'' stickers. Although Bishop
averred that some vehicles did not unload eggs, it is unclear
whether he affirmed that one or more than one vehicle did
unload eggs. The one truck which he identified specifically
was a red Mack tractor-trailer driven by a driver named
Ford.Plant Manager King was again called as a witness, thistime for Respondent, and was again asked whether Respond-
ent ever moved eggs from the ``packing plant'' to the cooler
at the New Complex. He replied that during the past Easter
he ran out of storage space in the ``main cooler'' in the ``old
plant''Ðby which he apparently meant the processing plant.
According to King, there is strong demand for eggs on
Thanksgiving, Christmas, and Easter. Accordingly, King tes-
tified, he shipped eggs from the processing plant to the New
Complex cooler for temporary storage. These eggs were
shipped in cardboard cases or boxes.Respondent points to King's statement as an explanationof Bishop's testimony asserting receipt of eggs at the New
Complex cooler.14The processing plant operation, describedby King, involved various steps including cleaning, and end-
ing in the packing of presumably clean eggs in ``cartons''
ready for shipment to customers. If it was these eggs, in
cardboard ``cases'' or ``boxes,'' which King shipped to the
New Complex cooler prior to Easter, there is no explanation
in the record why he did not immediately ship them out to
customers in response to the strong pre-Easter demand for
eggs. If, nonetheless, King shipped clean eggs back to the
New Complex cooler, his testimony does not offset Larry 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15R. Br. 1.16See Emerson Electric Co. v. NLRB, 649 F.2d 589, 592 (8th Cir.1981); Sanitas Service Corp., 272 NLRB 50, 51 (1984); MattisonMachine Works, 120 NLRB 58 (1958).17Pan American Optical Co., 211 NLRB 50, 51 (1974); GeorgeTransfer & Rigging Co., 208 NLRB 494, 497 fn. 12 (1974); Stand-ard Dry Wall Products, 91 NLRB 544, 545 (1950). R. Br. 12.18W. Trickett, Preponderance of Evidence, and ReasonableDoubt, 10 Dick. L. Rev. 76 (1906), quoted in Wigmore, Evidence,Vol. 9, §2498, p. 420 (Chadbourn ed. 1981).
Bishop's averment that he saw dirty, unprocessed eggs beingunloaded at the New Complex from 18-wheel tractor-trailers.If King meant that he shipped dirty, unprocessed eggs in18-wheelers to the New Complex cooler, this necessarily en-
tailed the reshuffling of such eggs either received from the
Old Farm or back and forth between the New Complex and
the processing plant. This would appear to have involved un-
necessary time and expense. Finally, whether it was clean or
dirty eggs that King claimed to have shipped back to theNew Complex, his latter testimony affirming this is contra-
dicted by his earlier denial that any such shipment took
place.Howard Ford testified that he was a local truckdriver em-ployed at Respondent's Jackson, Mississippi breaking plant.
He drives a red 1979 Ford diesel truck. According to Ford,
the breaking plant receives dollies from various of Respond-
ent's plants, including Hope, Arkansas. After the eggs are
unloaded at Jackson, one of Ford's functions is to drive
empty dollies to the Edwards facility, where he delivers them
either to the Old Farm or the New Complex. On occasion
he then picks up eggs from the Edwards facility and delivers
them to the Jackson breaking plant. Ford denied delivering
any eggs to the Edwards facility.Ford affirmed that he does pick up eggs at Mendenhalland deliver them to the Jackson breaking plant, where frozen
and powdered eggs are produced. The last time he had done
this was about 4 months before the hearing. According to
Ford, he was a ``refill'' for one of ``their [Mendenhall's]
trucks.''Derek Hilton was an over-the-road driver stationed at theEdwards facility, where he worked for a freight company
which was a subsidiary of Respondent. His principal function
was to haul eggs long distances between Respondent's plants
located in different States. Prior to April 1, Hilton delivered
eggs to the Edwards facility. In early 1988, he was instructed
that there were to be no more deliveries of eggs to that facil-
ity. If the truck's destination was nearby Jackson, and had
eggs on it, Hilton was not permitted to enter the Edwards fa-
cility for fuel at the truckstop. He stated that he never deliv-
ered any eggs from Mendenhall to Edwards. Any such deliv-
eries, of which Hilton had no knowledge, would have been
made by one of the Mendenhall's truckdrivers. There were
five or six Mendenhall drivers, according to Hilton.8. Factual analysis``Procedurally,'' Respondent states in its brief, this is acertification test case.''15Respondent agrees that it bears theburden of proof in this matter,16but argues that, in the un-derlying representation proceeding, it was erroneously re-
quired to prove its case ``beyond a reasonable doubt.'' In-
stead, Respondent contends, it should only be required to es-
tablish its position by a ``preponderance of the evidence,''
citing various authorities.17Learned authority has argued that the ``preponderance'' ofthe evidence is not identical with belief in that evidence:What those who have laid down the principle that``preponderance'' of evidence will justify and require a
decision conformable with it, have failed to realize, is
that perception of the preponderance of the evidence is
quite consistent with want of belief Of two pieces of
very weak evidence, one may preponderate. It might be
barely enough to convince, had it not encountered the
contradictory evidence. Opposed by the latter, it may be
insufficient to generate even the lowest degree of belief.
To detect a preponderance of evidence that B signed a
note, is neither to believe the he signed it, nor to be
logically required to believe that he signed it. It would
be fatuous to affirm that a man ought to believe, even
faintly, everything the evidence for which is, in his
opinion, stronger than the evidence against it.There is no measure of the weight of evidence [un-less the witnesses on the evidential facts are counted]
other than the feeling of probability which it engen-ders.18The evidence in support of Respondent's case consists ofthe denials of King and Myers that any offsite eggs were re-
ceived at the Edwards facility after April 1, the denials of
a local truckdriver stationed in Jackson (Ford) and an over-
the-road driver stationed at Edwards (Hilton) that they ever
made such deliveries, together with the Edwards receiving
logs and the Mendenhall's shipping logs.The General Counsel submitted evidence supporting anopposite inference, which evidence Respondent in turn
sought to rebut. Thus, in response to the testimonies of Daisy
Bishop and Virginia Foster of dollies loaded with eggs with
stickers from other facilities in late 1988 and early 1989, Re-
spondent elicited testimony that dollies from various facilities
were generally intermingled, and that an employee des-
ignated to remove such stickers at Edwards had not per-
formed his duties. In addition, one particular sticker was
clearly such a sticker, intended to direct substandard eggs
from Hope, Arkansas, to the breaking plant in Jackson. Fur-
ther, there were stickers over 2 weeks' old on dollies in the
Edwards cooler at the time of the hearingÐand Respondent
does not keep eggs for that period of time.None of Respondent's arguments on the dolly-sticker issueis persuasive. Although it is not unlikely that some dollies
with stickers from other facilities may have arrived at Ed-
wards without removal of the stickerÐas is evidenced by the
substandard egg stickerÐthis was contrary to Respondent's
policy to remove such stickers, a policy supposedly enforced
by a designated employee. Although this employee may have
overlooked a few stickers, it is unlikely that he would miss
as many as were indicated in Daisy Bishop's and VirginiaFoster's testimonies. Foster's description of ``egg dollies''
with Hope, Arkansas, and other stickers coming into the
plant the week before the hearing, for loading ``on the ma-
chine,'' does not mention any employee removing stickers.
The fact that the substandard egg sticker intended for Jack-
son was not typical of these stickers is explicitly established 457CAL-MAINE FARMS19Fed.R.Evid. 803(6).20Wigmore, Evidence, Vol. 5, §1531 (Chadbourn ed. 1974), em-
phasis in original.21Id.22Id., §1527.
23Fed.R.Evid. §803(6), Advisory Committee's Note, p. 117.
by Daisy Bishop's testimony. Respondent's argument basedon stickers from the Edwards cooler the morning of the hear-
ing has no merit. Unlike the Hope, Arkansas, stickers, these
stickers had no location imprinted on them, and may well
have been stickers from the Edwards site itself.Larry Bishop's testimony about receipt of unprocessedeggs at the New Complex in 18-wheel tractor-trailers at the
New Complex in early 1989 is not as strong as that of Daisy
Bishop and Virginia Foster, because he was not as reliable
a witness. Nonetheless, his testimony has probative weight.
Plant Manager King's testimony seeking to rebut Bishop's is
even less reliable, for the reasons given above. The witness
named ``Howard Ford'' presented by Respondent may not be
the same driver named ``Ford'' referred to in Larry Bishop's
testimony. According to Bishop, the driver he named was op-
erating a red Mack tractor-trailer rig, while Howard Ford tes-tified that he drove a red Ford diesel truck. There may wellhave been another driver named ``Ford,'' perhaps stationed
at Mendenhall, who drove a red Mack tractor-trailer rig.
Derek Hilton's testimony that he did not deliver any eggs tothe Edwards facility after April 1, if credited, established
only that. Although it is clear that Respondent's nearby facil-
ity at Mendenhall delivered eggs to Edwards before April 1,
and that Mendenhall had five or six drivers, none of these
drivers was called as a witness for Respondent. Instead, it
called a local driver from Jackson (Ford) whose only regular
delivery of eggs was from Mendenhall to Jackson, and an
over-the-road driver (Hilton) who had never delivered eggs
from Mendenhall to Edwards. I conclude that Larry Bishop's
testimony tends to corroborate that of Daisy Bishop and Vir-
ginia Foster concerning delivery of offsite eggs after April 1.One of the strongest elements in the General Counsel'scase is the statement by Supervisor Myers to employees in
December 1988 that Respondent had already purchased eggs
and intended to purchase more. Respondent's argument that
Myers, himself, did not purchase the eggs has no merit, since
he admittedly would have known if such purchases had been
made. It is highly unlikely that Myers would have made such
a statement to employees if it was not in fact true.Respondent's documentary evidence, the Edwards egg-re-ceiving logs and the Mendenhall shipping logs, constitute
hearsay evidence receivable under the business records ex-
ception to the hearsay rule.19The Edwards logs purport toshow the absence of entries of receipts of offsite eggs after
April 1. The validity of an inference based upon the absence
of such entires has been stated as follows:The absence of an entry, where an entry would natu-rally have been made if a transaction had occurred,
should ordinarily be equivalent to an assertion that no
such transaction occurred, and therefore should be ad-
missible in evidence for that purpose.The contrary attitude of some courts is lamentable.When a book purports to contain all items transacted
within the scope of the book's subject, the absence of
an entry of transaction of a specific purport is in plain
implication a statement by the maker of the book that
no such transaction was had.20The Edwards receiving logs, however, do not purport ``tocontain all items transacted within the scope of the book's
subject,''21i.e., the receipt of eggs at the Edwards facility.According to Plant Manager King, the Mendenhall eggs were
recorded in a separate log, and this document is not in evi-
dence. Further doubt about the Edwards records is raised by
King's asserted lack of recall of the manner in which the
Mendenhall eggs were categorized, and by the unexplained
change in the heading of the second column of the log.The Mendenhall's shipping logs do purport to represent allshipments from that facility, and indicate an absence of en-
tries of shipments to Edwards after April 1. However, the
logs do not purport to record shipments to Edwards from any
other facility, such as Hope, Arkansas.The accuracy of Respondent's documents is dependentupon the absence of a motive to misrepresent. ``This does
not mean that the offer or must show an absence of all such
motives, but merely that if the existence of a fairly positive
counter-motive to misrepresent is made to appear in a par-
ticular instance the entry would be excluded.''22In com-menting on the business records exception to the hearsay
rule, the advisory committee's note in the Federal Rules of
Evidence states that ``hesitation must be experienced in ad-
mitting everything which is observed and recorded in the
course of a regularly conducted activity,'' and cites cases
where records prepared prior to litigation were improperly
received.23The history of this litigation shows that Respondent arguedin the underlying representation proceeding that no offsite
eggs would be processed at Edwards after April 1, and, in
the instant proceeding, continued to argue that this was in
fact the case. While it may be inappropriate to infer that the
record of this proceeding establishes a ``motive to misrepre-
sent'' Respondent's business records, it does at the very least
prove Respondent's strong interest that those records estab-
lish a particular fact.For these reasons, I conclude that Respondent's books andrecords constitute relatively weak evidence that no eggs were
received at Edwards after April 1.The record shows that, after April 1, Respondent's produc-tion at Edwards dropped to a little more than half the amount
prior to that date. The decline was attributable to the absence
of offsite eggs, according to Plant Manager King. On some
occasions, processing was delayed because of the absence of
eggs. This decline in production must have had an adverse
economic effect on the Edwards facility, particularly with the
later increase in demand during the Thanksgiving, Christmas,
and Easter holidays. These factors tended to make it eco-
nomically advantageous for the Edwards facility to purchase
offsite eggs. Although this factor, like others in this case, isnot conclusive, it does show that the factual pattern indicated
by the General Counsel's evidence would not have been in-
consistent with Respondent's economic interest.I conclude that Respondent has not established by a pre-ponderance of the evidence that it did not purchase and proc-
ess offsite eggs at the Edwards facility after April 1. 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24Farmers Reservoir & Irrigation Co. v. McComb, 337 U.S. 755,762±763 (1949).25Id.2629 CFR §780.191 (1974).
27R. Br. 14±15.28If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9. Legal analysis and conclusionsSection 2(3) of the Act excludes from the definition of``employee'' any ``individual employed as an agricultural la-
borer,'' and Congress annually adds a rider to the Board's
appropriation bill stating that the term ``agricultural laborer''
shall be defined in a manner consistent with Section 3(f) of
the Fair Labor Standard Acts. The Supreme Court has inter-
preted that section to include the raising of poultry as a ``pri-
mary'' farming operation,24Employees employed in egg-processing may be determined to be engaged in ``secondary''
farming operations incidental to ``such [primary] farming op-
erations.''25The Department of Labor has interpreted thephrase ``such farming operations'' to exclude practices per-
formed with respect to farm commodities unless ``all'' such
commodities are the products of that particular farm.26The Board has stated as follows:[W]e are of the view that this regulation must be readas limiting the exemption to those processors who deal
exclusively with their own goods. [DeCoster EggFarms, 223 NLRB 884, 886 (1976).]Respondent argues that the DeCoster rule is a ``narrow,literal reading'' of one regulatory passage, and that the Board
should return to a ``more balanced approach.''27Inasmuch asI am bound by Board law, this is an argument appropriately
addressed to the Board. Under current law, since Respondent
has not sustained its burden of proving that all eggs proc-
essed at the Edwards facility after April 1 were produced on
that farm, the employees engaged in that work were not ``ag-
ricultural laborers,'' but instead, were ``employees'' within
the meaning of the Act. Accordingly, the Board has statutory
jurisdiction in this matter. There is therefore no reason to re-
voke the Union's certification.Inasmuch as the pleadings establish that the Union re-quested bargaining on and after April 14, and the Respondent
refused to honor this request on and after April 25, I find
that Respondent thereby engaged in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(1) and
(5) and Section 2(6) and (7) of the Act.In accordance with my findings above, I make the fol-lowingCONCLUSIONSOF
LAW1. The Respondent, Cal-Maine Farms, Inc., is an employerengaged in commerce within the meaning of Section 2(6)
and (7) of the Act.2. United Food and Commercial Workers InternationalUnion, Local 1529, AFL±CIO±CLC is a labor organization
within the meaning of Section 2(5) of the Act.3. The following unit is now and has been at all times ma-terial an appropriate unit for the purposes of collective bar-
gaining within the meaning of Section 9(b) of the Act:All production and maintenance employees employed atthe Respondent's Edwards, Mississippi egg packingplant, excluding all guards, office clerical employees,buyers, salesmen, quality control employees, profes-
sional employees, confidential employees, and super-
visors as defined in the Act.4. On March 30, 1988, in an election conducted by theBoard, a majority of the employees in the unit described
above designated the above-named Union as their representa-
tive for the purposes of collective bargaining with Respond-
ent with respect to rates of pay, wages, hours of employ-
ment, and other terms and conditions of employment and, on
April 7, 1988, the Board certified the above-named Union as
such representative.5. No good reason exists to revoke the aforesaid certifi-cation.6. On or about April 14, 1988, and thereafter the Unionrequested recognition and bargaining with respect to the em-
ployees in the forgoing unit, and, on or about April 25, 1988,
and thereafter, the Respondent failed and refused to honor
said request.7. The Respondent's failure and refusal to recognize andbargain with the above-stated Union constituted an unfair
labor practice affecting commerce within the meaning of
Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act.THEREMEDYIt having found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it be required
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the policies of the Act.I shall further recommend that Respondent be ordered torecognize the Union, and, upon request, bargain with it over
rates of pay, wages, hours, and other terms and conditions
of employment of the employees in the above-described unit,
and, if agreement is reached, reduce such agreement to writ-
ing. I shall further recommend that the certification year be
extended so as to begin on the date that the Respondent first
begins to bargain in good faith with the Union.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended28ORDERThe Respondent, Cal-Maine Farms, Inc., Edwards,Missippi, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to recognize or bargain with United Food andCommercial Workers International Union, Local 1529, AFL±
CIO±CLC, as the exclusive collective-bargaining representa-
tive of the employees in the following appropriate unit:All production and maintenance employees employed atthe Respondent's Edwards, Mississippi egg packing
plant, excluding all guards, office clerical employees,
buyers, salesmen, quality control employees, profes-
sional employees, confidential employees, and super-
visors as defined in the Act. 459CAL-MAINE FARMS29If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''1The first page of the transcript transposes the names of counselfor Respondent and the Charging Party, and is hereby corrected as
indicated above.2Ibid.(b) In any other like or related manner interfering with, re-straining, or coercing employees in the exercise of rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Recognize the the above-described Union as the exclu-sive collective-bargaining representative of the employees inthe above-described unit.(b) On request, bargain with the above-described Union, asthe exclusive collective-bargaining representative of the em-
ployees in the above-described unit, over the rates of pay,
wages, hours, and other terms and conditions of employment
of such employees, and, if agreement is reached, reduce such
agreement to writing. The certification year is extended so as
to begin on the date that Respondent first begins bargaining
in good faith with the Union.(c) Post at its Edwards, Mississippi facility copies of theattached notice marked ``Appendix.''29Copies of the notice,on forms provided by the Regional Director for Region 15,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to recognize or bargain with UnitedFood and Commercial Workers International Union, Local
1529, AFL±CIO±CLC, as the exclusive collective-bargaining
representative of our employees in the following appropriate
unit:All production and maintenance employees employed atthe Respondent's Edwards, Mississippi egg packing
plant, excluding all guards, office clerical employees,
buyers, salesmen, quality control employees, profes-
sional employees, confidential employees, and super-
visors as defined in the Act.WEWILLNOT
in any like or similar manner interfere with,restrain, or coerce our employees in the exercise of rights
guaranteed them by Section 7 of the Act.WEWILL
recognize the above-described Union as the ex-clusive collective-bargaining representative of our employees
in the above-described unit.WEWILL
, on request, bargain with the above-describedUnion as the exclusive collective-bargaining representative of
the employees in the above-described unit, and, if agreement
is reached, reduce such agreement to writing.CAL-MAINEFARMS, INC.Mark J. Kaplan, Esq. and Kathleen McKinney, Esq., for theGeneral Counsel.Kenneth E. Milam, Esq. and R. Pepper Crutcher Jr., Esq.,of Jackson, Mississippi, for the Respondent.1Roger K. Doolittle, Esq., of Jackson, Mississippi, for theCharging Party.2SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Myoriginal decision in the above-captioned matter issued on Au-
gust 16, 1989. I concluded that Respondent had failed to
prove its contention that, subsequent to April 1, 1988, at its
``Old Farm'' egg processing plant, at Edwards, Mississippi,
it had processed only eggs produced on the farm where the
plant is located. Accordingly, citing DeCoster Egg Farms,
223 NLRB 884, 886 (1976), I concluded that Respondent's
production and maintenance employees at the plant were not
``agricultural laborers,'' but, rather, were ``employees'' with-
in the meaning of Section 2(3) of the Act. Since the Union
had been previously certified as the bargaining representative
of such employees and Respondent had refused upon demand
to bargain with the Union, I further held that Respondent had
thereby violated Section 8(a)(5) and (1) of the Act.On March 15, 1990, the Board issued its decision inCamsco Produce Co., 297 NLRB 905, in which it overruledDeCoster and set forth a new standard for determining the
``agricultural laborer'' exception to the statutory definition of
``employee.''On June 28, 1990, the Board issued its Order remandingthe case to me for further consideration consistent with
Camsco, including, if necessary, a reopening of the record onthe issue of jurisdiction. On July 3, 1990, I issued an order
requiring all parties to state their positions on whether the
record should be reopened. The General Counsel and the
Charging Party opposed reopening the record. However, Re- 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Respondent's request to file a reply brief is denied, as theBoard's rules do not provide for same at this stage of the pro-
ceeding.4Turner was available at the time of the first hearing, but Re-spondent did not call him as a witness. The General Counsel and
the Union objected to much of his testimony on the ground that Re-
spondent was engaging in unwarranted relitigation and the presen-
tation of evidence which it could have given at the original hearing.5See Larry Bishop's testimony in the first hearing, corroboratedby Plant Manager King, that eggs are transported from the Old Farm
to the processing plant in ``little bitty trucks with little old bob-tail
trailers.'' Original decision, sec. B,7.6These vehicles haul eight dollies per load to the processing plant,according to Turner.7See Plant Manager King's testimony in the earlier proceeding,describing shipment from the New Complex to the Old Farm proc-
essing plant in ``18-wheelers,'' because the New Complex dock is
at ``trailer height.'' Original decision, sec. B,7.8Bishop testified that Respondent loaded more than 8 dollies ofeggs onto 18-wheelers at the New ComplexÐ``sometimes 8, 9, 10,
11, 12, 13; it all depends on how many dollies they had.''9Original decision, sec. B,3.10One of Respondent's Old Farm egg receiving logs, dated Feb-ruary 1, 1989, contains what was apparently an overlay reading:
``Complex eggs received prior to Complex processing started
2/1/89±5/31/89.'' R. Exh. 2, dated February 1, 1989. The overlay
itself is crossed out, but visible. I infer that it was dated subsequent
to the date of the exhibit on which it was placed.spondent requested a supplemental hearing on the groundthat it had evidence pertaining to the jurisdictional issue.A supplemental hearing was held before me on this matterin Jackson, Mississippi, on October 30, 1990. Thereafter, the
General Counsel and Respondent filed briefs,3and Respond-ent filed a motion to correct transcript. Upon the entire
record, and upon my observation of the demeanor of the wit-
nesses, I make the followingFINDINGSOF
FACTA. Summary of the Evidence1. The ``Old Farm'' and its processing plantAs more fully described in the original decision, the Ed-wards facility is a farm of about 4000 acres at which Re-
spondent engages in various agricultural activities. The site
contains an ``Old Farm'' at which eggs are laid, and a proc-
essing plant at which they are cleaned and made ready for
shipment. In addition, an automated New Complex was
being built at the time of the original hearing.Respondent's Old Farm supervisor of shipping and receiv-ing, Robert Turner, provided additional description of the
premises at the second hearing.4He testified that the proc-essing plant is at the ``front entrance'' to the Edwards site,
and that the ``laying houses'' are beyond the plant. There is
a back road leading to the laying houses which is not visible
from the processing plant, where Turner works.Turner's office is located at the north end of the proc-essing plant. The latter has two docking areas. One is at thenorth end of the plant, and was characterized by Turner as
a ``receiving and shipping'' dock. Old Farm eggs are not re-
ceived at this dock, however. Old Farm laying houses are not
capable of loading an ``18-wheeler,'' according to Turner.
Instead of utilizing the north end dock for receipt of Old
Farm eggs, the plant has another dock at its west end. Ac-
cording to Turner, this is a ``low dock for them [Old Farm
eggs] only [and for] those little small trucks.'' There are two
of them, ``dual wheeled, ... real low to the ground, pulling

very small goose-neck trailers.''5The witness testified that a``dolly'' holds 15 cases of eggs.6Eight dollies have 120cases and this generates a ``receiving ticket.'' Each case has
a sticker identifying the laying house and class of eggs.I infer that the north end dock at the Old Farm processingplant can unload ``18-wheelers.''7On the basis of LarryBishop's testimony in the first proceeding,8Turner's furthertestimony described hereinafter, and a simple common sense
comparison of a ``little bitty truck'' with an 18-wheel tractor-
trailer rig, I find that the latter could hold more than eight
dollies of eggs.2. The completion of the New Complex and eggshipments to the Old Farm processing plantAt the first hearing, Plant Manager King testified that noeggs were produced at the New Complex until January
1989.9At the supplemental hearing, Shipping and ReceivingSupervisor Turner affirmed that the New Complex became
``operational'' about July 1, 1989. Testifying on October 30,
1990, Turner stated that the New Complex had begun ship-
ping eggs to the Old Farm processing plant about 2 years be-fore, i.e., in about November 1988. The reason for this was
the fact that egg-laying houses at the New Complex were es-
tablished sequentially, and the New Complex processing ma-
chine was not started until the New Complex was producing
200±300 ``cases'' daily.10Thereafter, according to Turner, heobtained eggs from the New Complex only if he needed eggs
of a particular size or class.At the first hearing, in May 1989Ði.e., prior to the NewComplex operational date of July 1, 1989Ðprocessing Plant
Manager King testified that he was then processing 2600±
2700 ``cases'' daily from Old Farm laying houses, and 500±
600 ``cases'' from the New Complex. Of the latter, some
were processed at the Old Farm, and some were shipped to
other of Respondent's locations for processing. Total proc-
essing was about 5000±6000 ``cases'' daily before March 31,
1988, and about 3100 ``cases'' after that date. King also stat-
ed that the difference between total processing figures and
Old Farm production could be explained by the 7-day laying
time at the laying houses, and the 5-day workweek at the
processing plant.I conclude that the Old Farm processing plant started proc-essing New Complex eggs in about January 1989, and
stopped processing them on a regular basis not later than
July 1, 1989. Thereafter, the Old Farm processing plant uti-
lized New Complex eggs only if it needed eggs of a par-
ticular size or class.3. The source and receipt of ``Old Farm'' eggs attheprocessing plant
The farm workers at the laying houses load the eggs ontodollies, and two drivers of the small, dual-wheeled trucks
with the goose-neck trailers deliver them to the ``low'' dock
at the processing plant. The driver tells the receiving clerk
the source of the eggs, and is questioned if there are any dis-
crepancies. 461CAL-MAINE FARMS11See the discussion of old stickers in the original decision, sec.B,5.12Original decision, sec. B,4.13R. Exh. 2, supplemental hearing.14Turner identified R. Exh. 2 as ``the Edwards Farm log, receiv-ing date 10/20/90, and these are the eggs that we received off of
the units off the Old Farm on this date.'' The exhibit actually con-
sists of numerous weekly entries running from February 1989
through October 1990. The sixth column, headed ``Layer,'' has var-
ious entries in the different weekly sheets, ``New Complex,'' ``New
Complex 1,'' ``New Complex 2,'' ``House,'' ``NC-H1,'' or various
numerals. The meaning of these exhibits is not set forth in the
record. If, as Turner testified, this exhibit records Old Farm eggs re-
ceived at the Old Farm processing plant, then it is difficult to under-
stand what they were doing at the New Complex, with its own re-
ceiving dock and processing plantÐif in fact this is where the eggs
went.The dollies frequently have numerous stickers, and Turnergave confusing testimony about the ``sticker'' problem. First,
he said that a sticker from Old Farm laying houses is distin-
guishable from a sticker originating in another location. On
the other hand, Turner claimed that the clerk has to check
and determine the sticker with the latest date. This wouldseem to be unnecessary if the sticker was from another loca-
tion, since the eggs presumably had been produced on the
Old Farm regardless of the sticker. Of course, the dolly may
have had a prior Old Farm sticker with a different date. In
some cases the ``supervisor over the egg haulers'' had to be
called.11The receiving clerk records the receipts in an egg receiv-ing log. As more fully described in the original decision,12these logs have seven columns, the second of which purports
to record the source of the eggs. As previously indicated, this
column was originally entitled ``Shipping Memo #'' and in-
dicated shipments from ``Cal-Maine'' or ``Edwards'' for
dates after April 1, 1988. Processing Plant Manager King de-
nied that ``Cal-Maine'' referred to eggs shipped to the plant
from other of Respondent's facilities, and explained the vari-
ation in the source designations as differences in recording
by different clerks.As further set forth in the former decision, beginning onNovember 8, 1988, and continuing thereafter, the heading on
the second column of the receiving log was changed from
``Shipping Memo #'' to ``Edwards,'' and all entries there-
after in the logs received at the original hearing consisted of
ditto marks. In later logs received at the supplemental hear-
ing, the words ``Farm Chex,'' or ``Chex'' appear in the sec-
ond column on occasion.13Turner described these as eggswhich could not be processed, and had to be broken and
placed in tanks.At the second hearing, Receiving and Shipping SupervisorTurner identified Respondent's Exhibit 2 as ``the Edwards
Farm log ... these are the eggs that we received off the

units off the Old Farm.'' He acknowledged that the clerk
who fills out the log has no independent knowledge of where
the eggs are produced. He also affirmed that full dollies
could be delivered to the Old Farm laying houses from other
sources without his knowledge. Turner agreed that he had
changed the designation in the second column of the form
to read ``Edwards.'' He did not recall the date, but testified
that it was ``after we stopped receiving outside eggs, or we
were no longer purchasing eggs.'' As indicated, the date of
the change on the column heading was November 8, 1988.
Nonetheless, Turner contended that no outside eggs had been
received at the processing plant since April 1, 1988.4. Egg receipts at the ``high dock''It is undisputed that, prior to April 1, 1988, Respondentshipped eggs from its contract farm at Mendenhall,
Mississppi, to the Edwards processing plant, about 60 miles
away according to Turner. At the prior hearing, Plant Man-
ager King could not recall how the Mendenhall receipts were
categorized, but contended that they were listed on a separate
log. This log was not introduced into evidence at the firsthearing. At the supplemental hearing, Turner identified anexhibit as a part of what he called the ``outside log.'' It is
dated April 1, 1988, and is identical in appearance to the
other logs in evidence. The second column is captioned
``Shipping Memo #'' and lists a series of digits. Under a col-
umn entitled ``Name'' is the word ``Seaboard.'' Turner stat-ed that the document is in his handwriting, and that he made
it on the indicated date, April 1, 1988. Respondent has not
submitted any evidence of specifically designated ``outside
log'' entries before or after that date,14nor has it submitteda ``Mendenhall'' log.Nonetheless, Turner testified about receipt of eggs at the``high dock,'' i.e., where the 18-wheelers load and unload.
The issue is whether he was referring to current operations
only, or also to a prior time in 1988 when the Old Farm
processing plant received and processed New Complex eggs
on a regular basis for a few months. After his attention was
directed to Respondent's Exhibit 1, the ``outside log,'' Turn-
er's testimony reads:This is on the outside receiving. Me or either my assist-ants would receive the eggs in. We received all outside,
because they came in on an 18-wheeler, and we had to
unload them on the high docks, which was the same
dock we shipped out on.Asked whether processing plant employees remove dollystickers, Turner responded:Not necessarily, because I don't have time a lot of timeto go pulling stickers off of 28 dollies or eight dollies
or whatever is on the load. If it is an outside load, you
would have at least 43 or 45 dollies on there. And if
it is loaded on the back door, I don't have time to
check each dolly that comes through the door to pull
the stickers.Turner referred to the north dock as the ``receiving andshipping dock,'' and to ``outside load(s).'' There is nothing
in his testimony to suggest that he was discussing regular
egg receipts from the New Complex two years before, in
1988. Although some current receipts may be New Complex
eggs of a particular size or class which the processing plant
needed after 1988, this could not account for the sticker con-
fusion alleged by Turner with respect to so many dollies. If
Turner occasionally sends to the New Complex for some
small eggs, he can hardly be unaware of their source. I con-
clude that Turner acknowledged that the Old Farm north
dock regularly receives eggs from sources outside the Ed-
wards site. As noted, the small Old Farm trucks carry only 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15At the prior hearing, King stated that he supervised only theprocessing plant, by which, I conclude, he meant the Old Farm proc-
essing plant. He further affirmed that he knew nothing about the lay-
ing houses.16The parties were given additional time after the receipt of theanalysis for the filing of briefs.17The General Counsel objected to receipt of the analysis.186/25, 11/19, 12/10, and 12/31, all in 1988; 1/28, 3/11, 3/18,3/25, 7/01, 7/15, 7/22, 7/29, and 12/30, all in 1989; and 3/10 and
10/20, both in 1990.19The total of the beginning inventory plus the week's egg pro-duction for June 18, 1988, was 740,925 dozen, of which 486,660
were processed. This should have left a remainder of 254,265 dozen.
Instead, the beginning inventory for the next week, June 25, was
317,250 dozen, an overage of 62,985 dozen. Bd. Exh. 1.20R. Exhs. 2-2.73, first hearing.21R. Exh. 3, second hearing. Namon Williams, a witness for Re-spondent, testified at the second hearing that two paper-clipped
``packets'' of documents contained ``recaps'' of Mendenhall ship-
ments through October 1990. This was then marked and admitted as
R. Exh. 3 at the second hearing. As indicated, the last page on that
exhibit in the file is dated December 31, 1988. I do not consider the
absence of the two ``packets'' to be significant.22R. Exh. 2.38, first hearing; R. Exh. 3, second hearing.23R. Exhs. 2.39±2.46, first hearing; R. Exh. 3, second hearing.8 dollies, and thus could not have carried the 28, 43, or 45dollies mentioned by Turner.Both James King and Robert Turner were Old Farm proc-essing plant management personnel.15Respondent has notcalled as witnesses any supervisors from either the Old Farm
laying houses or the New Complex, both entities separate
from the Old Farm processing plant on the 4000-acre Ed-
wards farm.4. Respondent's ``correlation'' of egg receiving logentries and management ``run sheets''Respondent's accounting manager at the Old Farm, GayeDreher, testified that the Company produces daily ``run
sheets'' on processing production. These sheets have the
same ticket number as that appearing on the ``egg receiving
logs.'' Respondent sought to introduce these documents, and
its counsel stated as follows:[Y]ou can tie this record of what is packed at that plantdirectly back to the receiving dock records, the logs
that are already in evidence. In other words, there is no
hole in the system between the receiving dock and the
packing floor.After objection from the General Counsel, Respondent'scounsel continued:It doesn't eliminate both holes; it just eliminates thehole that you sneaked them past the receiving dock
man. ... [I]t will not eliminate the possibility sug-

gested by the General Counsel that eggs could have
been given fictitious sources before they arrived at the
back door. What it would eliminate is the possibility
that that someone bypassed that back door tracking sys-
tem and got the eggs on the plant floor, so that you will
be able to tie the receiving logs to whatever is packed
on the plant floor.The documents sought to be introduced by Respondentwere so numerous and bulky that they would have served lit-
tle purpose without analysis or agreement of the parties as
to their meaning. Upon Respondent's agreement to provide
an analysis at a designated time after the hearing,16I re-ceived them. The analysis, accompanied by a statement from
Dreher, was thereafter received. I enter it into evidence sua
sponte as Board's Exhibit 1.17The analysis consists of two parts. Part A is an ``attribu-tion of runsheet ticket numbers to egg receiving logs'' from
June 20, 1988, through March 18, 1989; and from October
30, 1989, through December 31, 1989. Part B is a ``Com-
parison of Beginning Inventory & Week's Production to
Week's Processing'' from June 4, 1988, through October 20,
1990. The entries for each week show beginning egg inven-
tory, the week's egg production, the total of beginning inven-
tory and production, and the week's processing.It would seem that the total of each week's beginning in-ventory plus production, minus the week's processing, would
equal the next week's beginning inventory. However, there
are numerous instances where this is not true, and where the
next week's beginning inventory is either less or more than
the expected amount. Although a lesser beginning inventory
may possibly be explained by eggs unfit for processing, a
larger than expected inventory raises questions about the
source of the unexpected eggs. There are 15 overages be-
tween June 25, 1988 and October 20, 1990,18the largest anoverage of 62,985 dozen on June 25, 1988.196. The Mendenhall evidenceRespondent submitted records of shipments fromMendenhall at both hearings. For the first hearing, the
records started on January 2, 1988, and run through May 20,
1989.20At the second hearing, Respondent submitted recordsending on December 31, 1988.21The last entry for a ship-ment to the Edwards site is March 31, 1988.The records contain the names of consignees on the leftof each page. For the most part, these names are preprinted.
Thus, the name ``Edwards'' is preprinted on the pages prior
to March 31, 1988, but disappears for the first time on the
page dated May 7, 1988. Records between March 31 and that
date show no entries for Edwards.On September 17, 1988, the name of a new consignee,``Mexican Exports,'' is preprinted on the form, and shows
shipment of 5544 dozen.22The records show shipments tothis consignee for the next 5 weeks, but the name ``Mexican
Exports'' disappears on the form for November 12, 1988.23Namon Williams, a witness for Respondent, testified thathe was a ``truck foreman in the Mendenhall shipping and
(receiving)'' office. His testimony on direct examination has
occasioned a motion by Respondent to correct the transcript.
That testimony is as follows:Q. ... Would you describe to the judge exactly
what your duties at the Mendenhall facility (are) for
Cal-Maine.A. My duties is that I tell the drivers where to goto pick up eggs and where to take them to. And my du-
ties is we haul pulleys to different locations.Q. And, specifically, how many drivers work foryou?A. Six. 463CAL-MAINE FARMS24Respondent's motion to correct transcript, dated January 18,1991.25G.C. Br. 12. The General Counsel also argues that the Edwards``pulling trailers'' could have been used for this purpose.26Cal-Maine has 12 facilities according to Kropp, some of whichare merely egg-producers and ``export'' eggs to other Cal-Maine fa-
cilities.27G.C. Exh. 5, first hearing.28Respondent proffered voluminous copies of what Kropp identi-fied as shipping documents from Hope to all locations since Egg
City was taken over by Cal-Maine. Although a recess was granted
for the purpose of seeking a stipulation as to these records, none was
offered. I receive the records in evidence as R. Exh. 4, second hear-
ing. A cursory examination of them does not reveal any shipment
to the Edwards site.29Foster was discharged at the end of the last week before the firsthearing.Q. And ... where do these drivers actually take the
eggs?A. They take them whereverÐyou know.
Q. Is there any paperwork involved as far as tellingthem where to take theseÐA. We have a shipping memo that we write thename where to go. And they have pickup tickets that
they leave at the farm when they pick the eggs up.Q. And then what do they do with these shippingmemos?A. They take it to the location where they are goingto get it signed and bring a copy back. Then we will
match it up, and then we will put it on our weekly log.....
Q. Where do you ship the egg(s) that are gatheredfromÐat Mendenhall?A. We ship most of them to Walker, or we shipsome to Texas or Alabama, wherever they are neededÐ
Jackson, the egg product.Williams agreed that Mendenhall had shipped eggs to theEdwards farm prior to April 1, 1988, but denied that there
had been any such shipments thereafter.Respondent moves to strike the word ``pulleys'' in Wil-liams' first answer quoted above, and to substitute therefore
the word ``pullets.'' Respondent argues that it is not engaged
in the business of manufacturing ``industrial equipment,'' but
does move young birds, called ``pullets,'' from place to
place.24The General Counsel likens the vehicles used by theMendenhall drivers to the Edwards vehicles described by
Turner, which pulled trailers, and argues that the Mendenhall
vehicles could have been used to take eggs directly to the
Edwards facility.25I deny Respondent's motion to correct the transcript, sinceit is obvious from Williams' testimony that he was dis-
cussing the transportation of eggs, not chickens. Williams'
use of the word ``pulleys'' requires interpretation in light of
the entire record. Whatever his meaning, Williams did not
describe any vehicles other than those of his drivers, who
went to the various locations listed by him.During cross-examination of Robert Turner, he testifiedthat he was present at a conference with Respondent's attor-
ney the day before the hearing, that various subjects were
discussed, and that Namon Williams was present. During
Williams' cross-examination, he agreed that he arrived at a
conference room where Turner and others were present, but
denied that he was at ``a meeting.'' He brought three boxes
of documents, but denied that anybody asked him any ques-
tions about them.7. The Hope, Arkansas evidenceLeonard Kropp testified that he had been the majoritystockholder in a company called Egg City, in Hope, Arkan-
sas. In October 1988, Egg City was taken over by Cal-
Maine, according to Kropp, and he is now the general man-
ager. The Hope location has both egg-laying and processing
operations. Kropp characterized the facility as an egg ``im-porter,'' i.e., one that has more processing capacity than pro-duction, and brings in eggs for processing.26Nonetheless,Hope does ship unprocessed eggs to other Cal-Maine facili-
ties on occasion. Some of these are shipped in ``cases,''
while others, particularly those intended for Cal-Maine's
``breaking plant'' in Jackson, Mississippi, are shipped in
``plastic filler flats'' containing 30 eggs each. These are sub-
standard eggs, and are shipped on dollies carrying a sticker
showing that the egg is restricted. The witness identified
such a sticker introduced at the first hearing.27Regular eggsare shipped in ``cases,'' and the dollies carrying them have
a sticker which identifies Hope, Arkansas as the shipper.Kropp testified that dollies are not considered to be theproperty of any particular Cal-Maine location. However, he
added, ``if we take eggs to the breaking plant ... we get

15 racks over there, we expect 15 racks [dollies] back.'' He
denied that any shipments had been made from Hope to the
Edwards site, but agreed that he would have no knowledge
if dollies with Hope stickers were loaded at other Cal-Mainefarms and shipped to Edwards.28As recounted in the original decision, Daisy Bishop, alongtime packer at the Edwards processing plant, testified
that in December 1988 she saw 20±30 dollies which looked
different from the usual dolly used at Edwards, and 20±40
such dollies in February. Plant Manager King testified that
dollies used at different locations are not the same, and that
the Hope dolly has a latch. Bishop testified that she saw ad-
ditional such dollies in March. They had Hope, Arkansas
stickers which Bishop distinguished from the restricted stick-
er used for substandard eggs. Bishop testified: ``It just said
Hope, Arkansas where the eggs had come from. They was,
the sticker was in flat with the eggs.'' In addition Virginia
Foster, also a long-time employee29testified that she sawdollies coming into the plant the week before the first hear-
ing. They had various stickers on them, some from Hope and
others from locations in Texas. I credited Daisy Bishop and
Virginia Foster. In addition, Larry Bishop, an employee at
the New Complex, gave ambiguous testimony which sug-
gested but did not specifically detail the unloading of un-
processed eggs at the New Complex in early 1989 from an
18-wheeler carrying dollies with stickers from Hope (and
other locations). Processing Plant Manager King was asked
at the first hearing how eggs were recorded that had been re-
ceived from Mendenhall, ``Hope, Arkansas,'' or other Cal-
Maine facilities and replied that Respondent had a ``separate
log that we kept on these eggs.''B. Factual and Legal ConclusionsIn Camsco, supra, the Board stated: 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30R. Exh. 1.[T]he Board will assert jurisdiction if any amount offarm commodities other than those of the employer-
farmer are regularly handled by the employees in ques-tion. In such a case, the question, properly framed, is
whether the commodity handling in question is agricul-
tural work.Finally, with respect to practical considerations, it isnot unreasonable to conclude that a farmer-employer
who handles the products of other producers on a reg-
ular basis, however small the quantity may be, has de-
parted from the traditional model of the farmer who
simply prepares his own products for market ... At

the same time, for the reasons stated earlier, it makes
no sense, given the framework of our statute, to find
the agricultural exemption inapplicable simply because
on a single occasion, under circumstances that might
never occur again, a few commodities from another em-
ployer's operation were handled by the employees at
issue. [297 NLRB 905. Emphasis in original.]The Board also reaffirmed that the party asserting the ex-emption has the burden of proving its application. Ibid. On
the facts in Camsco, the Board concluded that the employer
had ``not demonstrated that its handling of such mushrooms
occurred very rarely, on only an emergency basis.'' Ibid.Considering first Respondent's ``correlation'' theory andits ``run sheets,'' counsel candidly stated at the hearing that
the theory ``doesn't eliminate both holes.'' Actually, there
are several ``holes,'' including receipts at the ``high dock''
and possible receipts at the laying houses. Turner admitted
that eggs could have been received at the laying houses from
other sources (via, perhaps, the back road) without his
knowledge, and that the ``low dock'' receiving clerk had no
direct knowledge of the source of the eggs which he re-
ceived. King agreed that he himself had no knowledge of
what went on in the laying houses. The unexplained overages
in the beginning inventories of Respondent's accounting
analysis create further doubts that its documentary evidence
accurately reflects egg receipts at the Edwards farm.Turner's testimony that the date of the change in the titleof the receiving log (November 8, 1988) from ``Shipping
Memo #'' to ``Edwards'' was at about the time the proc-
essing plant stopped receiving outside eggs constitutes an ad-
mission that Respondent received such eggs after the claimed
cessation date of March 31, 1988.Further, Turner's description of events at the ``high dock''shows that Respondent is currently receiving outside eggs.
He identified one record of ``high dock'' receipts as the
``outside log,'' and Respondent gave it a separate exhibit
number.30Plant Manager King's testimony at the first hear-ing corroborates TurnerÐthere was a ``separate log'' on
which Mendenhall and Hope, Arkansas receipts were re-corded. However, the only evidence of this log which Re-spondent has submitted is the purported entry for only one
date has been proffered does not inspire confidence that Re-
spondent has submitted any record of its receipts at the
``high dock'' save for the alleged April 1, 1988 entry. Nor
is there any documentation of the admitted ``Mendenhall''
receipts prior to the claimed cessation date of March 31,
1988.Taking these factors into consideration, the absence of en-tries on the Mendenhall shipping logs showing shipments to
Edwards after March 31, 1988, is not persuasive. According
to Namon Williams' testimony, the Mendenhall drivers pick
up eggs and carry them to various locations in Texas, Ala-
bama, and elsewhere. The signed shipping memos which
validate these deliveries and which form the basis of the
shipping logs are not in evidence. None of the drivers was
called as a witness. Williams himself was an evasive witness,
and I do not credit his denial that no shipments were made
to Edwards after March 31, 1988. The Mendenhall logs are
additionally suspect because of the sudden appearance and
disappearance of ``Mexican Exports'' as a consignee.
Mendenhall is a contract farm without a processing plant,
i.e., it ships uprocessed, ``dirty'' eggs. It is doubtful that
Mexican law permits the importation of such eggs.Although there has been some evidence from a witness forthe General Counsel of receipt of unprocessed eggs at the
New Complex after March 31, 1988, shipment of eggs be-
tween the New Complex and the Old Farm processing plant,
and evidence of the existence of a back road to the laying
houses, Respondent has not called as a witness any super-
visor from the New Complex or the laying houses. The only
Edwards management personnel whom it called were proc-
essing plant supervisors without detailed knowledge of the
laying houses or the New Complex. Processing Plant Super-
visor William C. Meyers admitted to employees in December
1988 that Respondent had already purchased eggs and was
going to buy more.Respondent's evidence from Hope, Arkansas, is minimizedby Kropp's admission that he would not know if Hope dol-
lies are used to deliver eggs from other sources to Edwards,
and is offset by the credited testimonies of Daisy Bishop and
Virginia Foster showing receipts of eggs with Hope stickers,
by the testimony of Larry Bishop, by the testimonies of Rob-
ert Turner and James King about activities at the ``high
dock'' and the ``outside'' or ``separate'' log, and by the ad-
mission of Supervisor Meyers.A review of the evidence at both hearings shows that Re-spondent has not established by a preponderance of the evi-
dence that, since April 1, 1988, it has not received outside
eggs at its Edwards, Mississippi processing plant on a regular
basis, or indeed, that it is not doing so at the present time.Accordingly, I reaffirm my Conclusions of Law and myrecommended Order set forth in my prior decision in this
matter, dated August 16, 1989.